DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 2-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9821229, claims 1-27 of U.S. Patent No. 10441889, and claims 1-33 of U.S. Patent No. 10751625. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2-12 are anticipated by the above mentioned claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bloons Tower Defense 5 [released on December 11, 2011] evidenced by both Bloons Tower Defense 5 YouTube video [https://gaming.youtube.com/watch?v=e-4YPixOQtM, published on Sept. 29, 2012, related screen shots in screenMonkeyApprenticeBTD5.pdf], hereinafter “BTD5 YouTube Video”, and Bloons Tower Defense Wiki page [Bloons Tower Defense - Wikipedia, the free encyclopedia.pdf, published on Jan. 27, 2012], hereinafter “BTD Wiki page”.
claim 2, Bloons Tower Defense 5 discloses a non-transitory computer-readable storage medium storing computer- readable instructions (BTD Wiki page, page 1, “It was initially developed as a browser game built upon the Adobe Flash platform, but in later games was made available as an iOS app for the iPhone, iPod touch and iPad and for devices operating on Google's Android operating system”) that, when executed by a computer, cause the computer to perform a game method comprising: 
moving a first game medium of a plurality of game mediums along a path in a game field including a plurality of regions (BTD Wiki page, page 2, paragraph 2, “They appear at the entrance(s) located on the playing field, and follow along a predefined path on the track until they either reach the exit(s) or are popped”); 
displaying a selection object in a first region of the plurality of regions according to an operation by a first player; and changing a parameter of the first game medium associated with the first region (BTD Wiki page, page 2, paragraph 3, “For instance, in Bloons TD 2, the Dart Tower was renamed to the awesomrDart Monkey, and Monkey Glue was inserted into the game; a trap capable of attaching glue to a certain number of Bloons that pass over it (which slows then down) before becoming useless. In Bloons TD 4, a new tower named the "Glue Gunner" was added to the game, having to ability to attack bloons with a derivative of Monkey Glue”).
Regarding claim 3, Bloons Tower Defense 5 discloses the non-transitory computer-readable storage medium according to claim 2, wherein displaying the selection object includes animating the selection object to fly out to the first region in which the selection object is displayed (BTD5 YouTube Video, time 6:52, figure 1 in screenMonkeyApprenticeBTD5.pdf, locus is drawn from the monkey apprentice to the selected region to show how the summon whirlwind flew out).
Regarding claim 4, Bloons Tower Defense 5 discloses the non-transitory computer-readable storage medium according to claim 2, wherein the first game medium is present in the bloon is present in the first region that summon whirlwind can reach).
Regarding claim 5, Bloons Tower Defense 5 discloses the non-transitory computer-readable storage medium according to claim 2, wherein changing the parameter of the first game medium includes changing the parameter of the first game medium when the first game medium passes through the first region after the selection object is displayed in the first region (BTD5 YouTube Video, time 6:52, figure 1 in screenMonkeyApprenticeBTD5.pdf, Bloon’s path is changed when bloon passes through the first region that summon whirlwind can reach).
Regarding claim 6, Bloons Tower Defense 5 discloses the non-transitory computer-readable storage medium according to claim 2, wherein the parameter of the first game medium is continuously changed after the first game medium passes through the first region (BTD Wiki page, page 2, paragraph 3, “a trap capable of attaching glue to a certain number of Bloons that pass over it (which slows then down) before becoming useless”).
Regarding claim 7, Bloons Tower Defense 5 discloses the non-transitory computer-readable storage medium according to claim 2, wherein the parameter includes at least one of a moving speed, a moving direction, a moving path, an offensive power, a physical strength and state information of the first game medium (BTD Wiki page, page 2, paragraph 3, “a trap capable of attaching glue to a certain number of Bloons that pass over it (which slows then down) before becoming useless”).
Regarding claim 8, Bloons Tower Defense 5 discloses the non-transitory computer-readable storage medium according to claim 7, wherein the parameter includes the physical strength of the first game medium, and the physical strength of the first game medium is reduced when the selection object is displayed (BTD Wiki page, page 2, paragraph 3, “a trap capable of attaching glue to a certain number of Bloons that pass over it (which slows then down) before becoming useless” --- slowing down is a reflection of reduced physical Most larger Bloons also move faster than their lower-end constituents, making them even more threatening to the player”, according to BTD Wiki page, page 2, paragraph 2).
Regarding claim 9, Bloons Tower Defense 5 discloses the non-transitory computer-readable storage medium according to claim 7, wherein the parameter includes the moving speed of the first game medium, and the moving speed of the first game medium is reduced when the selection object is displayed (BTD Wiki page, page 2, paragraph 3, “a trap capable of attaching glue to a certain number of Bloons that pass over it (which slows then down) before becoming useless”).
Regarding claim 10, Bloons Tower Defense 5 discloses the non-transitory computer-readable storage medium according to claim 2, wherein an item that supports the first game medium is displayed when the selection object is displayed (BTD5 YouTube Video, time 5:54, figure 3 in screenMonkeyApprenticeBTD5.pdf, Summon whirlwind removes ice and glue from bloons).
Regarding claims 11 and 12, please refer to the claim rejection of claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUAN ZHANG whose telephone number is (571)272-1375. The examiner can normally be reached 8:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YINGCHUAN ZHANG/Primary Examiner, Art Unit 3715